Citation Nr: 1215199	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for shrapnel wounds of the right hand and left leg.

2.  Entitlement to an initial rating greater than 10 percent for hypothyroidism.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder.

5.  Entitlement to service connection for a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil.

6.  Entitlement to service connection for a prostate disability, including as due to herbicide exposure.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to a disability manifested by left leg cramps, including as due to obstructive sleep apnea.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of service connection for hypothyroidism and assigned a 10 percent rating effective February 16, 2006.

This matter is also before the Board on appeal from an April 2008 rating decision in which the RO denied the Veteran's claims of service connection for a heart disability, including as due to service-connected non-Hodgkin's lymphoma of the right tonsil, a prostate disability, including as due to herbicide exposure, shrapnel wounds of the right hand and left leg, bilateral hearing loss, a left knee disability, obstructive sleep apnea, and for a disability manifested by left leg cramps, including as due to obstructive sleep apnea.  The RO also denied entitlement to a TDIU.

In February 2009, the Board denied, in pertinent part, the Veteran's claim of service connection for PTSD and remanded the Veteran's higher initial rating claim for hypothyroidism to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Veteran did not appeal the Board's February 2009 denial of service connection for PTSD and this decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having an adjustment disorder.  Thus, the issues of whether new and material evidence has been received to reopen a claim of service connection for PTSD and a claim of service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder, are as stated on the title page of this decision.

In February 2010, the Board denied the Veteran's higher initial rating claim for hypothyroidism.  The Veteran and VA's Office of General Counsel filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court").  Both parties noted in the Joint Motion that the Veteran was not appealing the Board's February 2010 denial of his service connection claims for left and right shoulder disabilities and he was abandoning his appeal with respect to these claims.  In August 2011, the Court granted the Joint Motion and vacated and remanded the Board's February 2010 decision to the extent that it had denied the Veteran's higher initial rating claim for hypothyroidism.    

The Board observes that, in a February 2012 Brief, the Veteran's service representative asserted that the issues of entitlement to service connection for right and left shoulder disabilities were before the Board.  As noted, the Board previously denied these claims in a February 2010 decision and the Veteran specifically abandoned any appeal with respect to the denial of these claims when he filed a Joint Motion at the Court.  See Joint Motion for Partial Remand dated August 16, 2011, at pp. 1.  Thus, the issues of entitlement to service connection for right and left shoulder disabilities are no longer on appeal.

The issue of entitlement to service connection for a salivary disability, to include as due to a service-connected disability and the issue of whether VA was negligent in prescribing medication to treat the Veteran's service-connected disabilities have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it referred these issues to the RO previously in its February 2009 and February 2010 decisions.  To date, it appears that the RO/AMC has not taken appropriate action with respect to these claims.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating greater than 10 percent for hypothyroidism, whether new and material evidence has been received to reopen a claim of service connection for PTSD, entitlement to service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder, a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil, a prostate disability, bilateral hearing loss, a left knee disability, obstructive sleep apnea, and for a disability manifested by left leg cramps, including as due to obstructive sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence shows that the Veteran does not experience disability due to shrapnel wounds of the right hand and left leg which could be attributed to active service.


CONCLUSION OF LAW

Shrapnel wounds of the right hand and left leg were not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March 2006 and in March, July, August, and October 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for shrapnel wounds of the right hand and left leg.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued during the pendency of this claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in April 2008; thus, all of this notice was timely.  Because the appellant's service connection claim for shrapnel wounds of the right hand and left leg is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2008 hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including entitlement to a higher initial rating for hypothyroidism and service connection for PTSD.  The Veteran was assisted at the hearing by an accredited representative from the DAV.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's hypothyroidism and PTSD symptomatology since active service.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims then on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which showed that the Veteran's service-connected hypothyroidism had worsened and/or related the Veteran's PTSD to active service, the only element of the claims in question.  The Board notes that, although the other issues currently on appeal were not addressed in the Veteran's November 2008 hearing, he did not perfect an appeal on these claims until November 2009.  Further, although the Veteran requested another Travel Board hearing on his November 2009 VA Form 9 (substantive appeal), he subsequently withdrew this request in November 2011.  Accordingly, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) to the extent possible in November 2008 and that any error in notice provided during the Veteran's hearing constitutes harmless error.
 
As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that there is no competent evidence, other than the Veteran's statements, which indicates that his claimed shrapnel wounds of the right hand and left leg may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining an examination or opinion is not required with respect to this claim.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred shrapnel wounds of the right hand and left leg during active service.  He also specifically contends that he incurred shrapnel wounds of the right hand and left leg while in Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for shrapnel wounds of the right hand and left leg.  The Veteran has contended that he experienced shrapnel wounds to the right hand and left leg while on active service in Vietnam.  The Veteran's available service personnel records (DA Form 20) show that he served in Vietnam from June 1967 to June 1968 and participated in Vietnam Counteroffensive Phase III and the Tet Counteroffensive.  He was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal w/Device.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  The Board acknowledges that service connection currently is in effect for a shrapnel wound to the right forearm, evaluated as zero percent disabling (non-compensable) effective May 12, 1989.  The competent evidence does not support the Veteran's assertions regarding in-service incurrence of shrapnel wounds of the right hand and left leg such that service connection is warranted for either of these claimed disabilities.  Although a copy of the Veteran's enlistment physical examination was not available for review, his available service treatment records show no complaints of or treatment for shrapnel wounds of the right hand and left leg at any time during active service, including while he was in Vietnam.  A review of the Veteran's separation physical examination in November 1968 shows that he denied all relevant in-service medical history and clinical evaluation was completely normal.  The Veteran signed a "Statement of Medical Condition" dated in December 1968 in which he stated that there had been no change in his condition since his separation physical examination.

The post-service evidence shows that, although the Veteran has been treated for a shrapnel wound to the right forearm since his service separation, he does not experience any current disability due to claimed shrapnel wounds to the right hand and left leg which could be attributed to active service.  For example, on VA examination in September 1991, the Veteran complained of a gunshot wound of the right arm.  He reported being injured in 1967 while in Vietnam when he sustained a gunshot wound of the right upper extremity when the bullet entered the right dorsal forearm.  He also reported being told at the time of this in-service injury that "it was only a crush wound and [he] was treated in a field hospital and released.  He has had no residual complaints from the wound."  He denied any weakness, numbness, or parasthesias of the right upper extremity.  He also denied any pain at the injury site.  Physical examination showed full sensation, palpable radial and ulnar pulses, 5/5 muscle strength throughout with no fasciculations or atrophy, intact sensation throughout to light touch, and no tenderness over a longitudinal scar located along the dorsal aspect of the mid- to distal third of the right forearm.  Neurological examination was normal with full sensation.  X-rays of the right forearm essentially were normal "with the exception of two small flecks of metallic fragments located in the soft tissues of the distal forearm."  The VA examiner stated that the Veteran's status-post gunshot wound to the right forearm was not disabling.  The assessment was status-post gunshot wound to the right forearm with no residuals.

In statements on his November 2009 VA Form 9, the Veteran contended that his right hand and left leg had been hit with shrapnel at the same time that his right forearm was hit when an enemy rocket "hit our dining facility 3 days before my departure from Vietnam in June 1968."

The Board acknowledges the Veteran's lay assertions that he incurred shrapnel wounds to the right hand and left leg just before he departed from Vietnam in June 1968.  The competent evidence does not support his assertions.  It demonstrates instead that the Veteran does not experience any current disability due to his claimed shrapnel wounds to the right hand and left leg which could be attributed to active service.  Although the Veteran asserted that he incurred shrapnel wounds to the right hand and left leg in June 1968, no relevant clinical findings were noted at his separation physical examination approximately 6 months later in December 1968.  The Board finds it especially significant that, when the Veteran was examined for residuals of a shrapnel wound to the right forearm in September 1991, he did not report - and the VA examiner who saw him did not indicate - any in-service history of shrapnel wounds to the right hand or left leg.  The Veteran reported instead that he had incurred a gunshot wound to the right forearm during service.  He also reported that he had experienced no residuals from his service-connected shrapnel wound to the right forearm.  The Veteran subsequently reported on his November 2009 VA Form 9 that he had incurred shrapnel wounds to the right hand and left leg during an enemy rocket attack on his dining facility in June 1968 just prior to his departure from Vietnam.  The Veteran's inconsistencies in reporting the facts and circumstances of his in-service injuries undermines his credibility on the issue of whether the claimed shrapnel wounds to the right hand and left leg were incurred in service. 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced disability from his claimed shrapnel wounds to the right hand and left leg at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  In this case, there is no evidence of any disability due to shrapnel wounds to the right hand and left leg at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any disability due to his claimed shrapnel wounds to the right hand and left leg which could be attributed to active service.  In summary, the Board finds that service connection for shrapnel wounds to the right hand and left leg is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of shrapnel wounds to the right hand and left leg have been continuous since service.  He asserts that he continued to experience symptoms relating to shrapnel wounds to the right hand and left leg after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of shrapnel wounds to the right hand and left leg after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of shrapnel wounds to the right hand and left leg since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of shrapnel wounds to the right hand and left leg.  Specifically, the service separation examination report reflects that the Veteran was examined and his extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect any complaints of or treatment for shrapnel wounds to the right hand and left leg at any time since the Veteran's service separation in 1968, although the Veteran sought treatment for a myriad of medical complaints since discharge from service, including non-Hodgkin's lymphoma (1985) and a shrapnel wound to the right forearm (1991).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to shrapnel wounds to the right hand and left leg.  As noted above, on VA examination in September 1991, the Veteran specifically denied experiencing any residuals from his service-connected shrapnel wound to the right forearm.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was seen on VA examination in September 1991, several decades after his service separation, he did not report the onset of shrapnel wounds to the right hand and left leg during service or even indicate that the symptoms were of longstanding duration.  His complaints in September 1991 were limited instead to his service-connected shrapnel wound to the right forearm.  He also did not report any in-service shrapnel wounds to the right hand and left leg when he established care with VA in June 2002.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for a shrapnel wound to the right forearm and for non-Hodgkin's lymphoma of the right tonsil in 1989, approximately 2 decades after his service separation, but did not claim service connection for shrapnel wounds of the right hand and left leg or make any mention of any relevant symptomatology.  He did not claim that symptoms of this disability began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As noted, during the recent VA compensation claim, the Veteran did not report the facts and circumstances surrounding his claimed shrapnel wounds of the right hand and left leg consistently.  Although he initially did not report any shrapnel wounds to the right hand and left leg when he was examined for residuals of a shrapnel wound to the right forearm in September 1991, he subsequently reported in November 2009 that he had incurred shrapnel wounds to the right hand and left leg during an enemy rocket attack on his dining facility just prior to his departure from Vietnam in June 1968.  It is not clear why the Veteran did not report this alleged in-service history when examined for residuals of shrapnel wounds to the right forearm in September 1991.  The Veteran's inconsistencies in reporting the circumstances of his in-service injuries undermine his credibility on the issue of whether the claimed shrapnel wounds to the right hand and left leg were incurred in service (as noted above).  These inconsistencies also weigh against the Veteran's overall credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for shrapnel wounds of the right hand and left leg is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, entitlement to service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder, entitlement to an initial rating greater than 10 percent for hypothyroidism, entitlement to service connection for a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil, a prostate disability, bilateral hearing loss, a left knee disability, obstructive sleep apnea, and for left leg cramps, including as due to obstructive sleep apnea, and entitlement to a TDIU can be adjudicated.

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, the Board notes that the RO denied the Veteran's request to reopen this claim in a November 2010 rating decision.  The Veteran disagreed with this decision later in November 2010.  To date, the RO has not issued a Statement of the Case (SOC) on this claim.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO/AMC should issue an SOC on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  

As noted in the Introduction, the Court held in Clemons that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having adjustment disorder.  Because adjudication of the Veteran's request to reopen a previously denied service connection claim for PTSD may affect adjudication of the service connection claim for an acquired psychiatric disability other than PTSD, to include adjustment disorder, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the issue of service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder, is deferred. 

With respect to the Veteran's claim for an initial rating greater than 10 percent for hypothyroidism, the Board notes that, in the Joint Motion, both parties essentially contended that the Veteran's service-connected hypothyroidism was more disabling than currently evaluated.  Both parties to the Joint Motion also emphasized that the Board had not given appropriate consideration to the potential applicability of higher initial ratings than 10 percent for the Veteran's service-connected hypothyroidism given that his disability met some, but not all, of the rating criteria for higher ratings.  See also Tatum v. Shinseki, 23 Vet. App. 152, 156-57 (2009) (finding Board error in considering whether increased rating is warranted where rating criteria is progressive and claimant presents objective evidence of symptoms consistent with higher rating).  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and etiology of his service-connected hypothyroidism.

With respect to the Veteran's service connection claims for a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil, a prostate disability, bilateral hearing loss, a left knee disability, and for obstructive sleep apnea, the Board notes that the Veteran has contended that he incurred all of these disabilities during active service.  The Veteran also has contended that he has experienced all of these disabilities continuously since his service separation.  The competent evidence suggests that the Veteran currently experiences left knee disability and obstructive sleep apnea which may be attributed to active service.  The competent evidence also suggests that the Veteran reported experiencing chest pain at his separation physical examination and has experienced supraventricular tachycardia (or a rapid heartbeat) since his service separation.  The Veteran's service personnel records show that he served with U.S. Army artillery units during active service.  This suggests that the Veteran was exposed to significant in-service acoustic trauma which could have caused or contributed to his claimed bilateral hearing loss.  The Veteran also contended on his November 2009 VA Form 9 that he had been told by his primary care physician that he suffered from an enlarged prostate and difficulty urinating.  He contended further that he was on medication "to slow any development of prostate cancer."  To date, the Veteran has not been provided with VA examinations which address the contended etiological relationships between a prostate disability, bilateral hearing loss, a left knee disability, obstructive sleep apnea, and active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations which address the contended etiological relationships between a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil, a prostate disability, bilateral hearing loss, a left knee disability, obstructive sleep apnea, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's service connection claim for a disability manifested by left leg cramps, including as due to obstructive sleep apnea, the Board notes that the competent evidence shows that the Veteran has complained of left leg cramps since his service separation.  Because adjudication of the Veteran's claim of service connection for obstructive sleep apnea may affect adjudication of the service connection claim for a disability manifested by left leg cramps, including as due to obstructive sleep apnea, the Board finds that these issues are inextricably intertwined.  See Harris, 1 Vet. App. at 183.  Thus, adjudication of the issue of service connection for a disability manifested by left leg cramps, including as due to obstructive sleep apnea, is deferred.

The Board finally notes that, with respect to the Veteran's claim of entitlement to a TDIU, adjudication of the other claims being remanded to the RO/AMC likely will affect adjudication of this claim.  Because the Veteran's TDIU claim is inextricably intertwined with the other claims being remanded in this appeal, adjudication of this claim is deferred.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his service representative on the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypothyroidism, a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil, a prostate disability, bilateral hearing loss, a left knee disability, obstructive sleep apnea, and/or a disability manifested by left leg cramps, including as due to obstructive sleep apnea at any time since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected hypothyroidism.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of hypothyroidism currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected hypothyroidism is manifested by fatigability, constipation, and mental sluggishness, or muscular weakness, mental disturbance, and weight gain, or cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed heart disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  
The examiner is asked to identify any heart disabilities currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a heart disability, if diagnosed, is related to active service or any incident of service, including as due to herbicide exposure.  The examiner must comment on the relevance of the Veteran's report of chest pain (resolved) made on his separation examination.  

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that ischemic heart disease, if diagnosed, is related to active service or any incident of service, including as due to herbicide exposure.  The examiner further is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a heart disability, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected non-Hodgkin's lymphoma of the right tonsil.  

The examiner is advised that the Veteran presumably was exposed to herbicides while on active service in Vietnam between June 1967 and June 1968.  The examiner also is advised that, for VA disability compensation purposes, in-service herbicide exposure has been shown to cause ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery and stable, unstable, and Prinzmetal's angina) in Veterans.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed prostate disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify any prostate disabilities currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a prostate disability, if diagnosed, is related to active service or any incident of service, including as due to herbicide exposure.  

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer, if diagnosed, is related to active service or any incident of service, including as due to herbicide exposure.  The examiner is advised that the Veteran presumably was exposed to herbicides while on active service in Vietnam between June 1967 and June 1968.  

The examiner also is advised that, for VA disability compensation purposes, in-service herbicide exposure has been shown to cause prostate cancer in Veterans.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to identify the kind of hearing loss the Veteran has, indicate whether it is a type that may be related to acoustic exposure as reported by the Veteran, and opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  

The examiner is advised that the Veteran served in Vietnam from June 1967 to June 1968 as a loader and assistant squad leader with a U.S. Army artillery battalion and his military occupational specialty (MOS) was armor crewman.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his left knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify any left knee disabilities currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by left leg cramps, if diagnosed, was caused or aggravated (permanently worsened) by obstructive sleep apnea, if diagnosed.  The examiner finally is asked to opine whether a disability manifested by left leg cramps, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


